This was a suit upon a bill of exchange drawn by David Barnits, and which had been accepted by Barnits & AVhitesides, and indorsed by Robert Marshall, the payee, for $4,000, and which had been negotiated by Barnits & AVhitesides with the Muncie National Bank. The assignees of Barnits & AVhitesides came in, by leave, and set up, by way of defense and cross-petition, that they had had fifty-one transactions with the plaintiff, in which Barnits <& AYhitesides had paid to the bank $0,324, by way of interest, and which was more than the legal rate, and that they were entitled to recover back, therefore, under the provisions of national banking act, [Act June 3, 1864; 13 Stat. 108, § 30,] double that amount, and asked judgment that the bill sued on be liquidated out of that amount, and that they recover the balance against the plaintiff. The court made the same holdings with respect to this defense as in the Hamilton and Eaton National Bank Cases, reported above. [Barnits v. First Nat. Bank of Hamilton, Case No. 1,034.]
Robert Marshall, the indorser, set up, by way of defense, that the bill sued on was the last of a series of seven renewals, and that, under the said 30th section of the national banking act, he had a right to be credited with the forfeiture of the amount of the entire interest reserved on that series of renewals, on the ground of alleged usury in the transactions. To this defense a demurrer was interposed, which the court overruled, without deciding the question argued by counsel whether, under that section of the act which provides for a “forfeiture of the entire interest which the note, bill, or other evidence of debt, carries with it, or, which has been agreed to be paid thereon,” Marshall had a right to a credit for a forfeiture of the entire interest reserved on the series of the seven discounts, or the interests reserved merely on the bill sued on, leaving the plaintiff to plead for the purpose of raising that question.
But another defense that Marshall made was that the bank, in the fifty-one transactions with Barnits & Whitesides, had received unlawful interest; that Barnits & AAhitesides were entitled to recover under the act double the amount thereof, to wit, $12,-048; and asked to be subrogated to their rights to an amount sufficient to discharge-liis liability on the bill. To this defense was. also interposed a demurrer by the plaintiff,, which was sustained, on the ground that the-law conferred only on the person or his legal representatives, who had the transactions with the bank, the right to avail himself of. the provisions of the act.